Bates, Judge,
delivered the opinion of the court.
In this case a judgment was rendered for the plaintiff, in the St. Louis court of common pleas, on the 10th day of April, 1861, and an appeal allowed on the 17th day of May, 1861; but the appellant has filed in this court no transcript of the record.
The appellee now produces in court such transcript, and moves for leave to file it and for an affirmance of the judgment, and also for damages. Upon examining the defendant’s answer and the testimony given at the trial, there ap*503pears to be no meritorious ground for the appeal;
all the judges concurring.
Leave given to file the transcript. Judgment affirmed, with ten per cent, damages.